Case: 14-31203   Document: 00513046692    Page: 1   Date Filed: 05/18/2015




        IN THE UNITED STATES COURT OF APPEALS
                 FOR THE FIFTH CIRCUIT


                               No. 14-31203                    United States Court of Appeals
                             Summary Calendar                           Fifth Circuit

                                                                      FILED
                                                                  May 18, 2015
JULIA SAMUELS,                                                   Lyle W. Cayce
                                                                      Clerk
            Plaintiff–Intervenor Defendant–Appellee,

v.

TWIN CITY; DR. MIRACLES, INCORPORATED; WAL-MART STORES,
INCORPORATED; RAANI CORPORATION; BMC 1092; SOLAB,
INCORPORATED,

            Defendants–Intervenor Defendants–Appellees,

v.

MURPHY LAW FIRM,

             Intervenor Plaintiff–Appellant,

v.

CINCINNATI SPECIALTY UNDERWRITERS INSURANCE COMPANY,

             Intervenor Defendant–Appellee.




                Appeal from the United States District Court
                    for the Middle District of Louisiana
                          USDC No. 3:12-CV-106


Before SMITH, PRADO, and OWEN, Circuit Judges.
     Case: 14-31203      Document: 00513046692         Page: 2    Date Filed: 05/18/2015



                                      No. 14-31203
PER CURIAM:*
       Intervenor–Plaintiff Appellant Murphy Law Firm (“Murphy”) seeks
attorney’s fees and costs for its representation of Julia Samuels. In the
underlying lawsuit, Samuels asserted product-liability claims against the
manufacturers and retailers of the Dr. Miracle’s hair-care product, and the
defendants removed invoking diversity jurisdiction. Samuels settled her case
for $15,250.00. Having previously withdrawn as counsel from the underlying
case, Murphy intervened under Federal Rule of Civil Procedure 24(a)(2) after
the settlement was reached; Murphy sought $42,611.00 in litigation costs and
expenses, and a contingency fee. The district court adopted the magistrate
judge’s recommendation to dismiss the intervention because the court lacked
federal    supplemental      subject-matter       jurisdiction    since    Murphy      had
established neither diversity of citizenship nor the amount-in-controversy
requirement. Murphy timely appealed.
       We review a dismissal for lack of subject-matter jurisdiction de novo,
applying the same standard as the district court. Robinson v. TCI/US W. Cable
Commc’ns Inc., 117 F.3d 900, 904 (5th Cir. 1997). Subsection (b) of 28 U.S.C.
§ 1367 provides that “district courts shall not have supplemental jurisdiction
. . . over claims by persons . . . seeking to intervene as plaintiffs under Rule 24”
if the Rule 24 intervention does not itself meet the diversity requirements of
28 U.S.C. § 1332. Section 1332’s familiar requirements necessitate that the
amount in controversy exceeds $75,000 and that the action be between citizens
of different states to invoke federal jurisdiction. 28 U.S.C. § 1332(a).




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.

                                             2
    Case: 14-31203     Document: 00513046692     Page: 3   Date Filed: 05/18/2015



                                  No. 14-31203
      The issues, then, are whether Murphy is a “person . . . seeking to
intervene as [a] plaintiff[] under Rule 24” and whether Murphy’s intervention
under Rule 24 requesting attorney’s fees meets the diversity and amount-in-
controversy requirements of 28 U.S.C. § 1332(a). We confronted a similar
situation in Griffin v. Lee, 621 F.3d 380 (5th Cir. 2010) (per curiam). There, as
here, an attorney who represented the plaintiff in an underlying lawsuit
intervened after the suit was dismissed, seeking $54,087.51 in attorney’s fees
and expenses. Id. at 382–83. We noted that, as an attorney who had previously
represented the plaintiff, his claim for attorney’s fees “align[ed] him as a
plaintiff . . . intervening under Rule 24.” Id. at 388. Thus, the attorney’s
intervention was obligated to meet the requirements for diversity jurisdiction
under § 1332(a). See id. (citing § 1367(b)). Because his claim for attorney’s fees
“fell below $75,000,” we held that the attorney’s “intervention was clearly
inconsistent with the jurisdictional requirements of § 1332.” Id. at 386.
Accordingly, we sua sponte vacated the district court’s decision awarding
attorney’s fees “because there was no supplemental jurisdiction over [the
attorney’s] claim in intervention,” and we remanded with instructions to
dismiss for lack of subject-matter jurisdiction. Id. at 390.
      We conclude that Griffin decides this appeal. As in Griffin and as
Murphy concedes, Murphy is aligned with the plaintiff and, thus, is “seeking
to intervene as [a] plaintiff[] under Rule 24.” § 1367(b). Thus, Murphy must
meet both of § 1332(a)’s requirements. As in Griffin, the district court in this
case correctly concluded that it is legally certain that Murphy’s intervention
does not meet the jurisdictional amount-in-controversy requirement. After all,
Murphy seeks at most $48,711.00 in costs and expenses, including its
maximum possible 40% contingency fee. Therefore, Griffin requires that we
affirm the district court’s decision that it lacked jurisdiction over Murphy’s
intervention.
                                        3
     Case: 14-31203       Document: 00513046692          Page: 4     Date Filed: 05/18/2015



                                       No. 14-31203
                                     CONCLUSION
       For the foregoing reasons, we AFFIRM. 1




       1 We reject Murphy’s request that we remand to the district court for remand of its
intervention to the state court instead of affirming the district court’s dismissal without
prejudice. Murphy neglects to cite authority for this remedy, and we are aware of none.
Further, we note that 28 U.S.C. § 1447(c) provides for remand of the entire “case,” not specific
claims or complaints in intervention. See also 14C Charles A. Wright et al., Federal Practice
& Procedure § 3739 (4th ed. 2015) (“If the federal court lacks subject-matter jurisdiction over
an action removed under Section 1441 (a) and (b), that court must remand the entire case; it
may not remand some, but fewer than all, of the claims that comprise the case.”).
                                               4